UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7678



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


REGINALD WENDELL BOYD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.       Wallace W. Dixon,
Magistrate Judge. (1:05-cr-00159-NCT-2; 1:07-cv-00655-NCT)


Submitted:   February 21, 2008              Decided:   April 25, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Reginald Wendell Boyd, Jr., Appellant Pro Se.    Angela Hewlett
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald     Wendell     Boyd,    Jr.,    seeks    to    appeal    the

magistrate judge’s dismissal without prejudice of his self-styled

“Petition   Requesting     Sua     Sponte,”   which    the    magistrate      judge

construed as a motion pursuant to 28 U.S.C. § 2255 (2000), as well

as the magistrate judge’s order denying reconsideration.                       The

magistrate judge found that Boyd failed to file his action on the

required § 2255 form or furnish the required number of copies, and

purported to dismiss the recharacterized motion without prejudice

to Boyd filing a properly formatted § 2255 motion.                   However, the

magistrate judge lacked authority to dismiss the case, as neither

of the parties had provided the requisite consent to proceed before

a magistrate judge.      See 28 U.S.C. § 636(c) (2000).          In the absence

of such consent, the magistrate judge possessed authority only to

provide a report to the district court containing proposed findings

of fact and recommendations for disposition, but not to make a

final    determination     or    enter   a    judgment.        See    28   U.S.C.

§ 636(b)(1)(B); Davis v. Scott, 176 F.3d 805, 808 (4th Cir. 1999).

Accordingly, we vacate the magistrate judge’s order and remand for

further proceedings.*      We dispense with oral argument because the



     *
      We are confident that upon review of this opinion, the
district court will also provide Boyd with the proper notice and an
opportunity to respond, as required under Castro v. United States,
540 U.S. 375, 377 (2003), before characterizing his filing as a
§ 2255 motion. See United States v. Blackstock, 513 F.3d 128, 133
(4th Cir. 2008).

                                     - 2 -
facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                        VACATED AND REMANDED




                                     - 3 -